                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION
 UNITED STATES OF AMERICA,                         )
                                                   )
                               Plaintiff,          )
                                                   )
                      v.                           )      Case No. 4:17-00016-CR-RK
                                                   )
 LUIS ALFREDO VILLEGAS-ROSA,                       )
                                                   )
                               Defendant.          )
               ORDER ADOPTING IN PART AND MODIFYING IN PART
                MAGISTRATE’S REPORT AND RECOMMENDATION

       Before the Court are three motions to dismiss filed on January 22, 2019, by Defendant
Luis Alfredo Villegas-Rosa:
       (1)     the Renewed Motion to Dismiss Count Sixteen or Seventeen of the
               Superseding Indictment for Violation of the Double Jeopardy Clause and/or
               on Multiplicity Grounds (Doc. 226) (the “first motion”),

       (2)     the Motion to Dismiss Portion of Count Sixteen and Seventeen that Alleges
               Count One (RICO Conspiracy) is a Predicate Crime of Violence for
               Purposes of 18 U.S.C. § 924(c) and 924(j) (Doc. 227) (the “second
               motion”), and

       (3)     the Motion to Dismiss Counts Fifteen, Sixteen, Seventeen, Thirty-Four and
               Portion of Count One (Murder-Related Overt Acts) of Superseding
               Indictment on Double Jeopardy Grounds (Doc. 228) (the “third motion”).

On March 11, 2019, United States Magistrate Judge John T. Maughmer issued the Report and
Recommendation (“R&R”) on these motions. (Doc. 244.) Defendant filed objections to the R&R
as to its ruling on the first and third motion to dismiss (Docs. 250, 251); the Government filed a
response to Defendant’s objections (Doc. 252) as well as a supplemental opposition (Doc. 270);
and Defendant filed additional responses (Docs. 271, 272). No objections were filed to the R&R
regarding the second (Doc. 227) motion to dismiss.
A.     The Second Motion (Doc. 227)
       The Court first addresses the R&R with respect to its ruling on the second motion to dismiss
(Doc. 227), to which no objections were filed. There, Defendant challenges the superseding
indictment for its use of Count One (RICO conspiracy) as a predicate crime of violence under
18 U.S.C. §§ 924(c) and 924(j) as charged in Counts Sixteen and Seventeen. Judge Maughmer
recommended that the Court defer its ruling on the second motion to dismiss pending the Supreme
Court’s decision in United States v. Davis, 903 F.3d 483 (5th Cir. 2018), cert. granted, 2019 U.S.
LEXIS 5, 2019 WL 98544 (Jan. 4, 2019). However, Davis was issued June 24, 2019, making the
second motion to dismiss ripe for disposition.
       According to § 924(c)(3), a crime of violence is “an offense that is a felony” and
       (A) has as an element the use, attempted use, or threatened use of physical force
       against the person or property of another, or

       (B) that by its nature, involves a substantial risk that physical force against the
       person or property of another may be used in the course of committing the offense.

Subsection (A) of this provision is known as the “elements” clause; subsection (B) is known as the
“residual” clause.    United States v. Davis, No. 18-431, 2019 U.S. LEXIS 4210, at *8
(June 24, 2019).     The Supreme Court in Davis struck down the residual clause as
unconstitutionally vague. Id. at *37. Defendant argues, and the Government does not contend
otherwise, that RICO conspiracy does not satisfy the requirements under the “elements” clause.
(Docs. 227 at 3-5; 235 at 4.) Since Davis was decided, the Government has indicated in a
supplemental opposition that it will no longer contend that RICO conspiracy is a predicate “crime
of violence” for Counts Sixteen and Seventeen. (Doc. 270 at 2.) In light of the events since Judge
Maughmer issued his R&R, namely, the Davis decision and the Government’s concession, the
Court modifies the R&R and will grant Defendant’s second motion.
B.     The First and Third Motions (Docs. 226 and 228)
       Regarding the objected-to portions of the R&R, “[a] district judge must consider de novo
any objection to a magistrate judge’s recommendation.” Fed. R. Crim. P. 59(b)(3). After an
independent, de novo review of the record, including the applicable law, and the record (Docs.
226, 228, 235, 244, 250, 251, 270, 271, 272), the Court adopts the R&R as to Defendant’s first and
third motions.
       Specific to Defendant’s first motion to dismiss (Doc. 226), the Court agrees with the
recommendation to deny Defendant’s motion and also notes that Defendant’s concerns regarding
Double Jeopardy and multiplicity can be addressed by appropriate jury instructions. See United
States v. Huether, 673 F.3d 789, 798 (8th Cir. 2012) (“While the government is not prohibited
from charging Huether with both a greater and lesser offense, the jury must be instructed that they


                                                 2
cannot convict him for both offenses based on the same facts.”); United States v. Roy, 408 F.3d
484, 491 (8th Cir. 2005) (“[M]ultiplicitous indictments may be saved at the trial stage if the district
court submits an appropriate instruction to the jury.”).
       Specific to Defendant’s third motion to dismiss (Doc. 228), the Supreme Court recently
rendered a decision on June 17, 2019, in Gamble v. United States, 2019 U.S. LEXIS 4173, 2019
WL 2493923 (2019). The Gamble Court declined to overturn the dual-sovereignty doctrine, which
in turn controls Defendant’s arguments for abrogating this doctrine. Based on Gamble and the
reasons stated by the Government (Doc. 235 at Section II.B), the Court agrees with the
recommendation to deny Defendant’s third motion to dismiss.
       Accordingly, it is ORDERED that:
       (1)     Defendant’s first and third motions to dismiss (Doc. 226, 228) are DENIED.
       (2)     Defendant’s second motion to dismiss (Doc. 227) is GRANTED. The portion of
               Counts Sixteen and Seventeen that alleges Count One (RICO conspiracy) is a
               predicate crime of violence under 18 U.S.C. §§ 924(c) and 924(j) is DISMISSED.
               (Doc. 205 at ¶¶ 37, 38.) Counts Sixteen and Seventeen remain to the extent they
               allege Count Fifteen (murder in aid of racketeering) is a predicate crime of violence.
       (4)     Consistent with this Order, Magistrate Judge John T. Maughmer’s Report and
               Recommendation (Doc. 244) shall be attached to and made a part of this Order as
               modified here.


IT IS SO ORDERED.

                                               s/ Roseann A. Ketchmark
                                               ROSEANN A. KETCHMARK, JUDGE
                                               UNITED STATES DISTRICT COURT

DATED: July 24, 2019




                                                  3
